DETAILED ACTION
This office action is in response to the amendment filed on 9/2/2021. In the amendment, claim 1 has been amended. Overall, claims 1-4 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2009/0145108 A1 to Koide et. al. (Koide).


An electrochemical reactor arranged inside an exhaust passage of an internal combustion engine comprising 
a plurality of groups of cells (10), wherein 
each group of cell (10) has a plurality of cells (10), each cell having an ion conducting solid electrolyte layer (24), and an anode layer (20) and cathode layer (22) arranged on a surface of the solid electrolyte layer (24), 
each group of cells (10) is configured so that all of exhaust gas flows into passages (between #10) defined by cells (10) configuring the group of cells (10) and so that both of the anode layers (20) and the cathode layers (22) are exposed to each passage (between #10), and 
the plurality of groups of cells (10) are arranged aligned in a direction of flow of exhaust gas and different groups of cells (10) are connected to a power source (30) in parallel with each other (10) (each of the cells (10) are connected to the power source and each of the cells (10) are arranged parallel from each other) (see at least Koide Figs. 1-3 and paragraphs 13-24). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koide in view of Pub No. US 2007/0186544 A1 to Elwart et. al. (Elwart).

In Reference to Claim 2
		Koide teaches (except for the bolded and italic recitations below):
The electrochemical reactor according to claim 1 (see rejection to claim 1 above), wherein the cells (10) configuring each of the group of cells (10) are at least partially connected in series (see at least Koide Figs. 1-3 and paragraphs 13-24).


In Reference to Claim 3
Koide teaches (except for the bolded and italic recitations below):
The electrochemical reactor according to claim 1 (see rejection to claim 1 above), wherein corresponding cells (10) of adjoining groups of cells (10) are configured so that solid electrolyte layers (24) of these cells (10) are joined with each other through spacers (see at least Koide Figs. 1-3 and paragraphs 13-24).
Koide is silent (bolded and italic recitations above) as to solid electrolyte layers (24) of these cells (10) are joined with each other through spacers. However, it is known in the art before the effective filing date of the claimed 
For example, Elwart teaches to have cells (604) of adjoining groups of cells (604) are configured so that solid electrolyte layers (602) of these cells are joined with each other through spacers (612). Further Elwart implicitly teaches that having such structures provides increase in exhaust purification due to having more cells (see at least Elwart Figs. 7 and paragraphs 35 and 38-39). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the cell of Koide to have multiple cells of adjoining groups of cells which are configured so that solid electrolyte layers of these cells are joined with each other through spacers as taught by Elwart in order to increase in exhaust purification. 

In Reference to Claim 4
The electrochemical reactor according to claim 3 (see rejection to claim 3 above), wherein corresponding cells of adjoining groups of cells (604) are configured so as to share an integral single solid electrolyte layer (602) (Elwart teaches that the support is formed from or coated with a solid electrolyte) (Elwart (see at least Elwart Figs. 7 and paragraphs 35 and 38-39).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/736,064 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of copending Application ‘064 teaches all the recitation of claims 1-4 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,502,106 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of patent ‘106 teaches all the recitation of claims 1-4 of the current application.

Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. 
The applicant argues that Koide does not teach or render obvious a plurality of groups of cells, each group of cell has a plurality of cells, the each group of cells is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2014/174609 A1 to Imai et. al. (Imai) teaches electrochemical reactor arranged in parallel and in series.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        October 23, 2021